Bocices, J.,
dissenting:
The dismissal of the complaint at the Circuit was ordered undoubtedly on the ground that the assured did not truthfully answer questions propounded to him in his application for insurance. To the usual question, whether any members of his family, parents, brothers or sisters, had died of or been afflicted with insanity, epilepsy, disease of the heai’t, scrofula, or other hereditary disease, he answered, “no; ” and in answer to the question, as to the disease of which his father died, he answered, “from"a brain disease caused by a hurt.” The case shows that his father had been insane, and twice an inmate of an insane asylum; and that he died insane; and further, that the assured knew of these facts when he made his application for insurance. The negative answer then to the question, whether his father had died of, or been afflicted with insanity, was untrue. In the ordinary understanding of > words, his father died of insanity, for he died of a chronic affection of the brain which caused insanity. It was to this fact that this branch of the inquiry was directed. Fevers, *599and some other general and some local disturbances of the system, will and often do produce temporary insanity. But a settled disturbance of the mental faculties, continuing for months and years, is quite a different matter. In the former case, that of a fever, for instance; a death occasioned by it would not be a death from insanity, but death from fever. In the latter case, however, a disease of the brain continuing for years, causing periods of insanity and ultimate death, would, according to common understanding, be a death from insanity. When, therefore, the assured answered that his father did not die of insanity, he answered untruly. So, too, when he answered that his father had not been afflicted with insanity, ho answered untruly. But it is urged that his insanity was not in his case an hereditary disease, and, therefore, the answer was not untruthful. Now, insanity, epilepsy, disease of the heart, and scrofula, are held to be of the class of diseases known as hereditary, and the question was, did he die of, or- had he been afflicted with insanity * * * or other hereditary disease? The question was not, in its full scope and meaning, did he die of, or had he been afflicted with hereditary insanity, but did he die of, or had ho been afflicted with insanity or other hereditary disease? The question was answered untruthfully, according to its fair import. It is suggested that the record evidence, that the father of the assured had been adjudged insane, was improperly admitted. It is here unnecessary to consider this point, inasmuch as his insanity was established by other competent and satisfactory evidence. It is also urged by the respondent, that the answer to the effect that the father died of a brain disease “ caused by a hurt ” was untruthful. I confess I am not satisfied with the integrity of this answer under the facts of this case. But its discussion is unnecessary, in view of the conclusion above reached, with reference to other answers, Of course, if the answers above considered were untruthful, the policy was void. Such is the express stipulation contained in the policy itself; and the cases which bear on this point are too numerous and familiar to require citation. It was also provided in the policy, that in case the assured should “ die by his own hand,” then that the policy should be void. He did die undoubtedly by his own hand. He swallowed a fatal dose of laudanum,' and purposely to produce death. But whether he was entirely *600himself, and responsible for the act may be well doubted. Had this been the turning point in the ease, it _ might well be insisted that this was, on all the evidence, a proper question for the jury.
But, in the view above taken of the case, this point is wholly immaterial. I am of the opinion that the dismissal of the complaint was well directed.
Present — Learned, P. J., Bocees and Boardman, JJ.
New trial ordered, costs to abide event.